UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1629



NIDELKA BENSON,

                                              Plaintiff - Appellant,

          versus


MRS. MARY HINMAN; MRS. GAIL FORD; MRS. CAROL
EWING,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cv-00825-REP)


Submitted:   November 16, 2007            Decided:   December 3, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nidelka Benson, Appellant Pro Se. Gary M. Nuckols, Andrew Philip
Sherrod, HIRSCHLER, FLEISCHER, Richmond, Virginia; Walter Jervis
Sheffield, WALTER J. SHEFFIELD, ATTORNEY AT LAW PC, Fredericksburg,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nidelka   Benson    appeals      the     district    court’s    order

accepting the recommendation of the magistrate judge and granting

Defendants’ motions to dismiss her complaint brought under the Fair

Labor Standards Act, 29 U.S.C.A. §§ 201-219 (“FLSA”) (West 1998 &

Supp. 2007).       We have reviewed the record and find Benson’s

claims, filed more than three years after their accrual, barred by

the FLSA’s statute of limitations.           See 29 U.S.C. § 255(a) (1998).

We further find the district court did not abuse its discretion in

refusing    to   equitably   toll    the    statute     of   limitations.      We

therefore    affirm   the    district      court’s    dismissal    of   Benson’s

complaint on this ground.       We dispense with oral argument because

the facts and legal contentions are adequately addressed in the

materials    before   the    court   and     argument    would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                     - 2 -